COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §
  In the Interest of H. N. H., a Child,                  No. 08-17-00233-CV
                                               §
                         Appellant.                         Appeal from the
                                               §
                                                           388th District Court
                                               §
                                                       of El Paso County, Texas
                                               §
                                                          (TC# 2010CM1478)
                                               §

                                            ORDER

       The Court has received and filed the supplemental clerk’s record requested in this Court’s

order issued on November 14, 2017. The trial court entered an order denying the request of

Appellant, B. A., to proceed without payment of costs, including the reporter’s record, on appeal.

The appellate timetable suspension is lifted and the Court will continue with this appeal. Any

motion to challenge the trial court’s order must be filed in this Court no later than December 31,

2017. In the event Appellant does not challenge the order, Appellant shall make the necessary

arrangements for the preparation of the Reporter’s Record which shall include satisfactory

payment arrangements on or before January 6, 2018. The Reporter’s Record shall be due in this

office on or before January 21, 2018. If no Reporter’s Record will be filed for this appeal, then

Appellant’s brief shall be due in this office on or before January 26, 2018.

       IT IS SO ORDERED this 28th day of December, 2017.



                                              PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.